Citation Nr: 0630470	
Decision Date: 09/28/06    Archive Date: 10/04/06

DOCKET NO.  05-00 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether R. D. N. may be recognized as the veteran's dependent 
spouse for Department of Veterans Affairs (VA) benefits 
purposes.


WITNESSES AT HEARING ON APPEAL

Appellant and his legal custodian


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from June 1964 to July 1970.

Initially, the Board of Veterans' Appeals (Board) notes that 
while this claim was originally denied in a determination of 
September 2002 that was not appealed, as a result of the 
submission of additional evidence in December 2002, the Board 
finds that the regional office (RO)'s subsequent 
determination of June 2004 is the decision that forms the 
basis for the current appeal.  38 C.F.R. § 3.156(b) (2006).  

The Board further notes that the veteran has raised 
additional claims that have not been developed on appeal, 
which include a claim for additional education benefits, a 
claim to reopen a claim for service connection for a mental 
disorder, and a claim for increased pension benefits based on 
the RO's finding that the veteran had been legally married to 
A. R. O. since entitlement for this benefit was established 
as of September 1999.  These claims are referred to the RO 
for appropriate consideration.  


FINDINGS OF FACT

2.  A. R. O. was married to the veteran in February 1968.

2.  A marriage certificate indicates that the veteran and R. 
D. N. were married in August 2001.

3. The probative evidence of record does not show that the 
veteran's prior marriage to A. R. O. was legally terminated 
at the time of the veteran's August 2001 marriage to R. D. N.

4. The August 2001 marriage is not valid under the law of the 
Republic of the Philippines, the place where the veteran and 
R. D. N. resided at the time of marriage.





CONCLUSION OF LAW

R. D. N. may not be recognized as the veteran's dependent 
spouse for VA benefit purposes.  38 U.S.C.A. §§ 101, 103 
(West 2002); 38 C.F.R. §§ 3.1, 3.50, 3.205 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board finds that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) (VCAA).  In this 
regard, the record reflects that the veteran has been advised 
on multiple occasions of the evidence needed to substantiate 
his claim.

First, following the initial decision that denied the claim 
in September 2002, a May 2003 letter advised the veteran and 
his legal custodian that evidence needed to substantiate his 
claim included proof of the dissolution of the veteran's 
prior marriage (like a divorce decree or death certificate), 
and the fact that the veteran was to submit such evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  A similar 
letter was also provided in July 2003.  

Thereafter, in a June 2004 determination, the RO again 
advised the veteran that his claim was being denied on the 
basis that he had an undissolved prior marriage to A. R. O. 
whom he married in February 1968.

Although the May and July 2003 VCAA notice letters did not 
specifically request that the appellant provide any evidence 
in the appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).

The Board additionally notes that the veteran has been 
provided with the applicable law and regulations, and has not 
indicated any intention to provide any additional evidence in 
support of his claim.

Moreover, since the claim is being denied as a matter of law, 
there is arguably no current basis to remand the claim for 
further substantiation.  

Consequently, based on all of the foregoing, the Board finds 
that remand of this claim for further notice and/or 
development under the VCAA would be an unnecessary use of VA 
time and resources.


II.  Analysis

Under VA regulations, the term "spouse" means a person of the 
opposite sex who is a wife or husband.  The term "wife" means 
a person whose marriage to the veteran meets the requirements 
of 38 C.F.R. §§ 3.1(j), 3.50(a)(c) (2006).

The legal existence of a marriage for VA purposes is governed 
by "the law of the place where the parties resided at the 
time of the marriage or the law of the place where the 
parties resided when the rights to benefits accrued."  38 
U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2006); see 
also Badua v. Brown, 5 Vet. App. 472, 474 (1993).  Because 
the veteran and R. D. N. resided in the Philippines at the 
time of their purported marriage in August 2001, Philippine 
law must be considered in determining whether their marriage 
was valid.  See Brillo v. Brown, 7 Vet. App. 102, 105 (1994).  

Prior to his marriage to R. D. N., the veteran had also been 
party to a contract of marriage with A. R. O., dated in 
February 1968.  The record also reflects that R. D. N. was 
previously married, however, the RO has determined that there 
is sufficient evidence that R. D. N.'s prior spouse is 
deceased.  Consequently, the legal implications of this prior 
marriage are no longer an issue in this matter.

Article 83 of the Civil Code of the Philippines provides that 
any marriage contracted by a person during the lifetime of 
the first spouse of such person with any other person shall 
be illegal and void from its performance unless "the first 
marriage was annulled or dissolved; or the first spouse had 
been absent for seven consecutive years at the time of the 
second marriage without the spouse present having news of the 
absentee being alive, or if the absentee, though he has been 
absent for less than seven years, is generally considered as 
dead and believed to be so by the spouse present at the time 
of contracting such subsequent marriage, or if the absentee 
is presumed dead.  The marriage so contracted shall be valid 
in any of the three cases until declared null and void by a 
competent court."  Badua v. Brown, 5 Vet. App. 472 (1993); 
Dedicatoria v. Brown, 8 Vet. App. 441, 444 (1995).  Under 
Article 41 of the New Family Code of the Philippines, the 
time for presumption of death to arise has been shortened to 
four years, and the spouse present must have a well-founded 
belief that the absent spouse was already dead.  See Republic 
of the Philippines v. Nolasco, 1993 Philippine S. Ct. Lexis 
5633 (1993).

The presumption of death provision set out in 38 U.S.C.A. § 
108 (West 2002) provides:

(a) No State law providing for presumption of death shall be 
applicable to claims for benefits under laws administered by 
the Secretary.

(b) If evidence satisfactory to the Secretary is submitted 
establishing the continued and unexplained absence of any 
individual from that individual's home and family for seven 
or more years, and establishing that after diligent search no 
evidence of that individual's existence after the date of 
disappearance has been found or received, the death of such 
individual as of the date of the expiration of such period 
shall be considered as sufficiently proved.

Under 38 C.F.R. § 3.205(a), the existence of a marriage may 
be established by a copy of the public record of marriage, 
certified or attested, or by an abstract of the public 
record, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages by either party if shown on the official record, 
issued by the officer having custody of the record or one 
authorized to act for such officer bearing the seal of such 
officer, or otherwise properly identified, or a certified 
copy of the church record of marriage.

Under Article 3 of the New Family Code of the Philippines, 
the formal requisites of marriage are: (1) Authority of the 
solemnizing officer; (2) a valid marriage license except in 
cases provided for in Chapter 2 of this Title; and (3) a 
marriage ceremony which takes place with the appearance of 
the contracting parties before the solemnizing officer and 
their personal declaration that they take each other as 
husband and wife in the presence of not less than two 
witnesses of legal age.

Article 4 of the New Family Code of the Philippines provides 
that the absence of any of the essential or formal requisites 
shall render the marriage void ab initio, except as stated in 
Article 35 (2).

Under Article 34 of the New Family Code of the Philippines, 
no license shall be necessary for the marriage of a man and a 
woman who have lived together as husband and wife for at 
least five years without any legal impediment to marry each 
other.  The contracting parties shall state the foregoing 
facts in an affidavit before any person authorized by law to 
administer oaths.  The solemnizing officer shall also state 
under oath that he ascertained the qualifications of the 
contracting parties and found no legal impediment to the 
marriage.

As noted above, the evidence shows that the veteran and R. D. 
N. were married in August 2001.  The veteran was previously 
married to A. R. O. in February 1968 and apparently last had 
contact with A. R. O. during service when he went on leave to 
California in 1970.  

There is no allegation in the record that the veteran 
believed that A. R. O. was dead or dying at that time.  The 
veteran also recently testified that he did not know whether 
she was alive or not and did not have any divorce papers 
(transcript (T.) at p. 5).  

He further stated that he had been writing to her but that 
she would not respond (T. at p. 5).  

Even assuming, that A. R. O. was "absent" from the time of 
the veteran's last communication with her during service 
until his marriage to R. D. N. in August 2001, a period 
significantly more than four years later, the law requires a 
"well-founded belief" that A. R. O. was dead.  There is no 
such evidence in this case.  The record simply shows that the 
couple decided not to remain together at some point during 
the veteran's period of service and discontinued 
communications thereafter.  Therefore, the Board finds that 
A. R. O. could not properly be presumed to be dead in August 
2001 under Philippine law.

In any event, even if the Board were to hold that, under 
Philippine law, the veteran was now legally married to R. D. 
N., as indicated in the case of Brillo, 7 Vet. App. at 104-5, 
in addition to the presumption of death under Philippine law, 
there is a presumption of death under VA law.  Before an 
individual may be presumed dead under VA law for the purposes 
of VA benefits, a diligent search must be made to determine 
the individual's existence.  38 U.S.C.A. § 108 (West 2002).  
Brillo declined to resolve the question of which presumption 
should be applied when determining the validity of a second 
marriage.  However, the Board interprets the holding in 
Brillo to mean that in an appropriate case, the Board may 
decline to apply the presumption of death under Philippine 
law due to the lack of evidence of a diligent search to 
determine the individual's existence mandated in the law 
governing VA benefits.

The Board finds that this is an appropriate case for 
application of 38 U.S.C.A. § 108 and its diligent search 
requirement.  At the outset, the Board notes that A. R. O. 
and the veteran apparently stopped communicating during the 
veteran's period of active service.  However, although the 
veteran and A. R. O. have ultimately separated for many 
years, her absence has never been "unexplained."  A. R. O. 
remained in the United States and was last in California.  
She and the veteran simply separated and discontinued 
communications.

Again, even assuming, arguendo, that an unexplained 
disappearance was demonstrated, the Board notes that the 
record is still totally lacking in a diligent search on the 
part of the veteran at any point prior to August 2001.  The 
record must reflect some effort to ascertain the whereabouts 
of the alleged "missing" spouse, especially where there are 
children from the marriage who could be potential sources of 
information regarding the whereabouts of that spouse.  Mere 
avoidance is not enough to negate the need for dissolution of 
the prior marriage before another valid marriage may be 
contracted.  Therefore, the Board concludes that A. R. O. 
could not be presumed to be dead in August 2001 under 38 
U.S.C.A. § 108.  Consequently, the veteran's marriage to R. 
D. N. is not valid in accordance with the applicable statute.

Based on the foregoing, the Board has determined that the 
criteria for recognition of R. D. N. as the veteran's 
dependent spouse for VA benefit purposes have not been met.  
Dedicatoria, 8 Vet. App. at 445.  The law is dispositive of 
the issue in this case, and the veteran's claim cannot be 
granted.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to recognition of R. D. N. as the veteran's 
dependent spouse for VA benefit purposes is denied.


____________________________________________
John E. Ormond. Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


